Exhibit 10.3

 

SYMMETRICOM, INC.

 

DIRECTOR OPTION AGREEMENT

 

Symmetricom, Inc. (the “Company”), has granted to
                                 (the “Optionee”), an option to purchase a total
of                (        ) shares of the Company’s Common Stock (the “Optioned
Stock”), at the price determined as provided herein, and in all respects subject
to the terms, definitions and provisions of the Company’s 1999 Director Stock
Option Plan (the “Plan”) adopted by the Company which is incorporated herein by
reference. The terms defined in the Plan shall have the same defined meanings
herein.

 

1.             Nature of the Option.  This Option is a nonstatutory option and
is not intended to qualify for any special tax benefits to the Optionee.

 

2.             Exercise Price.  The exercise price is $              for each
share of Common Stock.

 

3.             Exercise of Option.  This Option shall be exercisable during its
term in accordance with the provisions of Section 8 of the Plan as follows:

 

(i)            Right to Exercise.

 

(a)           This Option shall become exercisable as provided in Section 4 of
the Plan; provided, however, that in no event shall any Option be exercisable
prior to the date the stockholders of the Company approve the Plan.

 

(b)           This Option may not be exercised for a fraction of a share.

 

(c)           In the event of Optionee’s death, Disability or other termination
of service as a Director, the exercisability of the Option is governed by
Section 8 of the Plan.

 

(ii)           Method of Exercise.  This Option shall be exercisable by written
notice which shall state the election to exercise the Option and the number of
Shares in respect of which the Option is being exercised.  Such written notice,
in the form attached hereto as Exhibit A, shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company.  The written notice shall be accompanied by payment of the exercise
price.

 

4.             Method of Payment.  Payment of the exercise price shall be by any
of the following, or a combination thereof, at the election of the Optionee:

 

(i)            cash;

 

(ii)           check; or

 

(iii)          surrender of other shares which (x) in the case of Shares
acquired upon exercise of an Option, have been owned by the Optionee for more
than six (6) months on the date of surrender, and (y) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option shall be exercised; or

 

--------------------------------------------------------------------------------


 

(iv)          delivery of a properly executed exercise notice together with such
other documentation as the Company and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price.

 

5.             Restrictions on Exercise.  This Option may not be exercised if
the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulations, or if such issuance
would not comply with the requirements of any stock exchange upon which the
Shares may then be listed.  As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

 

6.             Non-Transferability of Option.  This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by the
Optionee.  The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

7.             Term of Option.  This Option may not be exercised more than five
(5) years from the date of grant of this Option, and may be exercised during
such period only in accordance with the Plan and the terms of this Option.

 

8.             Taxation Upon Exercise of Option.  Optionee understands that,
upon exercise of this Option, he or she will recognize income for tax purposes
in an amount equal to the excess of the then Fair Market Value of the Shares
purchased over the exercise price paid for such Shares. Since the Optionee is
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended,
under certain limited circumstances the measurement and timing of such income
(and the commencement of any capital gain holding period) may be deferred, and
the Optionee is advised to contact a tax advisor concerning the application of
Section 83 in general and the availability a Section 83(b) election in
particular in connection with the exercise of the Option. Upon a resale of such
Shares by the Optionee, any difference between the sale price and the Fair
Market Value of the Shares on the date of exercise of the Option, to the extent
not included in income as described above, will be treated as capital gain or
loss.

 

DATE OF GRANT:

 

 

 

 

 

 

Symmetricom, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Optionee acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof.  Optionee hereby agrees to accept

 

2

--------------------------------------------------------------------------------


 

as binding, conclusive and final all decisions or interpretations of the Board
upon any questions arising under the Plan.

 

Dated:

 

 

 

 

 

 

 

 

Optionee

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIRECTOR OPTION EXERCISE NOTICE

 

Symmetricom, Inc.

2300 Orchard Parkway

San Jose, CA 95131

Attention:  Corporate Secretary

 

1.             Exercise of Option.  The undersigned (“Optionee”) hereby elects
to exercise Optionee’s option to purchase              shares of the Common
Stock (the “Shares”) of Symmetricom, Inc. (the “Company”) under and pursuant to
the Company’s 1999 Director Stock Option Plan and the Director Option Agreement
dated                           (the “Agreement”).

 

2.             Representations of Optionee.  Optionee acknowledges that Optionee
has received, read and understood the Agreement.

 

3.             Federal Restrictions on Transfer.  Optionee understands that the
Shares must be held indefinitely unless they are registered under the Securities
Act of 1933, as amended (the “1933 Act”), or unless an exemption from such
registration is available, and that the certificate(s) representing the Shares
may bear a legend to that effect.  Optionee understands that the Company is
under no obligation to register the Shares and that an exemption may not be
available or may not permit Optionee to transfer Shares in the amounts or at the
times proposed by Optionee.

 

4.             Tax Consequences.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares. Optionee represents that Optionee has consulted with any tax
consultant(s) Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

 

5.             Delivery of Payment.  Optionee herewith delivers to the Company
the aggregate purchase price for the Shares that Optionee has elected to
purchase and has made provision for the payment of any federal or state
withholding taxes required to be paid or withheld by the Company.

 

6.             Entire Agreement.  The Agreement is incorporated herein by
reference. This Exercise Notice and the Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof.  This Exercise Notice and the Agreement are governed by California law
except for that body of law pertaining to conflict of laws.

 

[Signatures follow]

 

--------------------------------------------------------------------------------


 

Submitted by: 

 

Accepted by:

 

 

 

OPTIONEE:

 

SYMMETRICOM, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Address:

 

Its:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

2

--------------------------------------------------------------------------------